687 S.E.2d 297 (2009)
Paul YONGO, Plaintiff,
v.
CITY OF RALEIGH, Chief of Police Joshua Lee Zellmer, Defendants.
No. 362P09.
Supreme Court of North Carolina.
November 5, 2009.
Paul Yongo, pro se.
Hunt K. Choi, Deputy City Attorney, for City of Raleigh, et al.

ORDER
Upon consideration of the petition filed by Plaintiff on the 28th of September 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th of November 2009."